Opinion by
Mr. Justice Fell,
The primary question is one of' construction. If there is an intestacy as to the real estate the appellant’s legacy, having been decided to be an express charge (see Lloyd’s Appeal, 174 Pa. 184), will not abate because of a deficiency of personal assets; if the real estate is devised, there is such a blending of the real and personal estate in a residuary clause as to charge the other legacies, and the legatees must share proportionately in the distribution of the fund.
If in speaking of the remainder in the fourth paragraph of his will the testator meant the remainder of liis estate after the payment of the pecuniary legacies, the construction given by the auditor and sustained by the orphans’ court is correct. If he meant the remainder of the legacy to the church the construction contended for by the appellant is correct.
The entire disposition of the estate is made in one sentence, which is so obscure as to be difficult of construction; but the difficulty arising from the unskilful use of words partially disappears when the general plan of the testator in disposing of his property is considered. The intention of the testator to make three pecuniary legacies is clear, as is his purpose that the last of the three shall be used by the church to keep in repair liis grave and the graves of his parents and the fences which inclose the ■ burial lot. When, after this, the testator speaks of the remainder, he should not be understood as referring to that which had already been taken from his general estate. Having provided for the care of the family graves and lot, his next thought was to aid the church in its general work, and that if after this anything should remain it should be used for the repair of the church building and graveyard. For this the income only was to be used. The view that he intended to give the residue of his estate to the church is strengthened by the fact that the income of the balance of the legacy, or the balance of the income of the legacy, if a permanent provision for the care of the family lot was intended, would be disproportionately small for the further uses named. The relations between the testator and his son had been strained for many years. The manner in which lie refers to his son indicates more than mere indifference and unfriendliness, and tends to negative any intention to make him a beneficiary further than as the recipient *454of a trifling pecuniary legacy., The considerations named are those which led to the conclusion reached by the auditor and the learned judges of the orphans’ court, and we think they fully sustain it.
The decree is affirmed at the cost of the appellant.